47 F.3d 1172
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gerald VOLKER, Plaintiff-Appellant,v.The DETROIT EDISON COMPANY, Defendant-Appellee.
No. 94-1680.
United States Court of Appeals, Sixth Circuit.
Jan. 31, 1995.

Before:  JONES, CONTIE and MILBURN, Circuit Judges.

ORDER

1
Gerald Volker appeals a district court grant of summary judgment for defendant in this action filed under Sec. 301 of the Labor Management Relations Act, 29 U.S.C. Sec. 185.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed. R. App.  P. 34(a).


2
Volker filed his complaint by counsel in the Circuit Court for the County of St. Clair, Michigan, on February 14, 1992, alleging that defendant breached his contract of employment, that he was fired in retaliation for union activities, and that defendant defamed him.  Defendant removed the case to the district court and filed an answer to the complaint.  Thereafter, counsel for plaintiff withdrew from the case, and the district court dismissed the complaint without prejudice after plaintiff failed to obtain substitute counsel as directed by the court.  However, this court vacated the dismissal on appeal and remanded the case to the district court for further proceedings.  Volker v. Detroit Edison Co., No. 93-1572, 1993 WL 492314 (6th Cir.  Nov. 29, 1993).


3
On remand, the district court directed plaintiff to respond to defendant's motion for summary judgment, and plaintiff responded in opposition to the motion.  The district court granted summary judgment for defendant.  Thereafter, the district court granted plaintiff leave to proceed in forma pauperis on appeal.


4
Upon consideration, we affirm the judgment for the reasons stated by the district court in its order granting defendant's motion for summary judgment filed May 18, 1994.  Plaintiff's complaint clearly was not filed within the six-month limitations period applicable to Sec. 301 claims.  See DelCostello v. International Bhd. of Teamsters, 462 U.S. 151, 172 (1983).  Defendant's request for imposition of costs pursuant to Fed.  R. App.  P. 38 is denied under the circumstances of this case.


5
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.